 



Exhibit 10.3

SECOND AMENDMENT TO LICENSE & DEVELOPMENT AGREEMENT

          This Amendment, dated July 15, 2003, (“Second Amendment”) is the
Second Amendment to that certain License and Development Agreement dated
April 24, 2002 (“Agreement”) between SIERRA DESIGN GROUP, a Nevada corporation
with offices at 300 Sierra Manor Drive, Reno, NV 89511 (“LICENSOR”) and WMS
Gaming Inc., a Delaware corporations with offices at 800 S. Northpoint
Boulevard, Waukegan, IL 60085 (“LICENSEE”), and as amended on June 12, 2003
(“First Amendment”).

          WHEREAS, the parties desire to amend the Agreement;

          THEREFORE, in consideration of the terms and conditions and the
covenants set forth in this Amendment, the sufficiency and receipt of which is
hereby acknowledged, LICENSOR and LICENSEE agree as follows:



1.   The following is inserted in its entirety to the end of Section 4d within
this section of the Agreement, as amended: “LICENSOR and LICENSEE agree that the
development and QA process will require LICENSOR’s access to LICENSEE’s
confidential Bluebird™ cabinet design (“Bluebird”). As such, during the
development and QA process, LICENSOR agrees that LICENSOR shall not make any
modifications or corrections to Bluebird hardware without (i) prior notification
to an authorized employee of LICENSEE, and (ii) an authorized employee of
LICENSEE present who shall be available within four business hours from SDG’s
request thereof. LICENSEE shall also seal such confidential areas of Bluebird in
a manner which shall prevent LICENSOR from learning of the confidential nature
of Bluebird. LICENSEE shall provide access to Bluebird only to those LICENSOR
employees who are reasonably required to have such access in connection with
this Agreement and only to the extent necessary to perform the development and
QA process hereunder. Notwithstanding the foregoing, LICENSOR further agrees
that, in the event LICENSOR learns of the confidential nature of Bluebird,
LICENSOR agrees to maintain the confidentiality of such information on the terms
set forth in Section 11 herein.”   2.   Except as specifically modified or
amended by the Second Amendment, all of the terms and conditions of the
Agreement and First Amendment are unmodified and shall remain in full force and
effect. In the event a discrepancy arises between the terms and conditions of
the Agreement, First Amendment and the Second Amendment, this Second Amendment
shall prevail.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

              SIERRA DESIGN GROUP   WMS GAMING INC.               By:    /s/
Robert A. Luciano, Jr.   By:    /s/ Brian R. Gamache    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title: President   Title: President and CEO

1